Citation Nr: 1139764	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  05-10 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

C. Lawson, Counsel






INTRODUCTION

The Veteran served on active duty from February 1958 to February 1960.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

This matter had previously been before the Board in December 2010, when the Board denied the claim for TDIU and a claim for an increased rating for bronchial asthma.  The decision concerning TDIU, but not bronchial asthma, was appealed, and, pursuant to an August 2011 Joint Motion for Partial Remand, the United States Court of Appeals for Veterans Claims (Court) issued an August 2011 Order in which it vacated the December 2010 Board's TDIU decision and remanded that issue to the Board for further development.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.  


REMAND

The August 2011 Joint Motion for Partial Remand noted that in February 2009, the Board had requested a TDIU examination to determine whether it was at least as likely as not that the Veteran's service-connected asthma rendered him unable to secure or follow a substantially gainful occupation.  The parties to the Joint Motion also noted that a VA examination report and its addendum were prepared in October 2009 and March 2010.  However, the Joint Motion further indicated that the above information which had been requested by the Board was not provided.  Accordingly, the Board has been ordered to obtain a clarifying opinion from the examiner who examined the Veteran in October 2009 or to obtain a new TDIU examination to address the matter of unemployability due to service-connected disability.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder with the October 2009 VA examination report and its March 2010 addendum to the examiner who examined the Veteran in October 2009, if that examiner is available.  If not, schedule the Veteran for a new TDIU examination.  The examiner is to review the claims folder, examine the Veteran if this is a new examiner, conducting any necessary studies and tests, and render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's service-connected bronchial asthma renders him unable to secure or follow a substantially gainful occupation.  The examiner should provide a complete rationale for the opinion.

2.  The RO should read the medical opinions obtained to ensure that the remand directives have been accomplished, and should return the case to the examiner if all questions posed are not answered.  

3.  Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


